3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Christopherson has no need for damper holes since the ash is deposited on the ground, the examiner points out that the inclusion of the damper holes would allow the grill of Christopherson to be used more effectively primarily while not connected to the flue (i.e. while used as a conventional charcoal grill). 
Regarding the applicant’s argument that there would be no reason to adjust the airflow through the grill of Christopherson, the examiner disagrees. The airflow while connected to the flue would be the amount of hot combustion gases permitted into the grill base. Controlling this quantity would be useful in adjusting the temperature of the grill.
Regarding the applicant’s argument that there would be no reason to move the engagement of the chimney to the damper holes, the examiner points out that the flue of Christopherson connects to the base of the grill at a collar. Schlosser teaches a grill with damper openings in the base and a collar for attachment to a device. The grill of Schlosser could be the grill of Christopherson as the grill of Chirstopherson is somewhat generic. The inclusion of damper holes at the base would cause an interface between the flue and the damper holes.
Regarding the applicant’s argument that Kuntz moves the location of the combustion chamber of Christopherson, the examiner disagrees. First, the examiner notes that claim 1 has been amended and no longer relies on Kuntz. The rejection of claim 10 continues to rely on Kuntz for teaching means for releasably mating the system to the exterior of a grill kettle. The means has been interpreted from the specification as one or more hooks. The hooking portion seen in figure 4 of Kuntz is therefore the incorporated feature. The modification need not incorporate other features such as the location of combustion.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Limitations including “means for” are:
“means for storing a pelletized fuel” in claim 10; 
“means for igniting and combusting the pelletized fuel” in claim 10; 
“means for delivering the pelletized fuel at a controlled rate” in claim 10; 
“means for releasably mating the system to the exterior of a grill kettle having a plurality of damper holes in its base” in claim 10;  
“means for interfacing the system with at least one of the plurality of damper holes in the base of the grill kettle such that thermal energy and smoke generated by the means for igniting and combusting emanates into the grill kettle” in claim 10;
“means for varying a rate of pelletized fuel delivery based on a temperature measurement” in claim 11; 
“means for defining a space in the interior of the grill kettle for receipt of thermal energy and smoke generated by the system” in claim 14;
“means for capturing cooking byproduct” in claim 16; 
“means for draining the byproduct from the grill kettle” in claim 16; and
“means for adjusting a height of the system” in claim 18.

The specification discloses a hopper 106 for storing a pelletized fuel. Therefore, the “means for storing a pelletized fuel” in claim 10 will be interpreted as a hopper.
The specification discloses a heating element 140 for igniting and firebox 120 for combusting the pelletized fuel. Therefore, the “means for igniting and combusting the pelletized fuel” in claim 10 will be interpreted as a heating element and a firebox respectively.
The specification discloses an auger, belt, agitator or the like for delivering the pelletized fuel at a controlled rate. Therefore, the “means for delivering the pelletized fuel at a controlled rate” in claim 10 will be interpreted as an auger, belt, or agitator.
The specification discloses hooks 114 for releasably mating the system to the exterior of a grill kettle. Therefore, the “means for releasably mating the system to the exterior of a grill kettle” in claim 10 will be interpreted as one or more hooks.
The specification discloses a flue component for interfacing the system with at least one damper hole in the bottom of the grill kettle such that thermal energy and smoke generated by the means for igniting and combusting emanates into the grill kettle. Therefore, the “means for interfacing the system with at least one damper hole in the bottom of the grill kettle such that thermal energy and smoke generated by the means for igniting and combusting emanates into the grill kettle” in claim 10 will be interpreted as a flue component.
The specification discloses an electronic controller for varying a rate of pelletized fuel delivery based on a temperature measurement. Therefore, “means for varying a rate of pelletized fuel delivery based on a temperature measurement” in claim 11 will be interpreted as an electronic controller.
The specification discloses a smoke and thermal energy distribution plate for defining a space in the interior of the grill kettle for receipt of thermal energy and smoke generated by the system. Therefore, “means for defining a space in the interior of the grill kettle for receipt of thermal energy and smoke generated by the system” in claim 14 will be interpreted as a smoke and thermal energy distribution plate.

The specification discloses a slanted surface for capturing cooking byproduct. Therefore, “means for capturing cooking byproduct” in claim 16 will be interpreted as a slanted surface;
The specification discloses a drain for draining the byproduct from the grill kettle. Therefore, “means for draining the byproduct from the grill kettle” in claim 17 will be interpreted as a drain; and
The specification discloses an adjustable foot component for adjusting a height of the system. Therefore, “means for adjusting a height of the system” in claim 18 will be interpreted as an adjustable foot component.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson (US 5144939 A), hereinafter Christopherson, in view of Harper (WO 2013116946 A1), hereinafter Harper, and further in view of Schlosser (US 5036832 A), hereinafter Schlosser.

Regarding claim 1, Christopherson discloses a pelletized fuel delivery and combustion system, the system comprising: 
a firebox configured for combustion of a pelletized fuel (“a combustion chamber indicated generally at 10” and/or “a firebox indicated generally at 14”); 
a pelletized fuel delivery subsystem in communication with the firebox and operable to deliver pelletized fuel to the firebox at a controlled rate (“there is provided a gate valve 54 having for its function the control of the flow of pellets”); 
a hopper configured to store pelletized fuel and deliver pelletized fuel to the pelletized fuel delivery subsystem (“a hopper or fuel magazine indicated generally at 16”); and 
a flue component in communication with the firebox (“a chimney indicated generally at 12”), wherein when the pelletized fuel delivery and combustion system is mated to the grill kettle the flue component is configured to interface with at least one hole (“Grill 28 includes a base 40 with legs 41. It 
wherein the pelletized fuel delivery and combustion system is configured to releasably mate to the exterior of the grill kettle (via mounting collar 42).

    PNG
    media_image1.png
    451
    383
    media_image1.png
    Greyscale

Christopherson does not disclose:
a heating element in communication with the firebox, wherein the heating element is operable to ignite pelletized fuel in the firebox; or
wherein the kettle grill has a plurality of damper holes in its base the flue component is configured to interface with at least one of the plurality of damper holes.

However, Harper teaches a heating element in communication with the firebox, wherein the heating element is operable to ignite pelletized fuel in the firebox (“Operation of the knob 150 would also cause electricity to be supplied to the igniter 162, causing the igniter 162 to heat to a temperature 

    PNG
    media_image2.png
    786
    586
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    731
    458
    media_image3.png
    Greyscale

In view of Harper’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a heating element in communication with the firebox, wherein the heating element is operable to ignite pelletized fuel in the firebox as is taught in Harper, in the system disclosed by Christopherson.
One would have been motivated to include a heating element in communication with the firebox, wherein the heating element is operable to ignite pelletized fuel in the firebox because Christopherson states “To start the heater, a propane torch may be directed against the fuel.” The igniter of Harper adds 

Christopherson, as modified by Harper, does not disclose wherein the kettle grill has a plurality of damper holes in its base the flue component is configured to interface with at least one of the plurality of damper holes.

However, Schlosser teaches wherein the at least one hole is at least one damper hole (“air intake openings 18, typically three slots, in the bottom of the bowl 10. A central post 23 running through an opening 24 in the bowl 10 has a plurality of arms 32 extending radially therefrom. As shown in FIG. 4, post 23 has a washer 22 fused to the top thereof and which forms an enlarged head. The lower end of the post 23 has an internally threaded opening for receiving a thumb screw 28. A handle 27 is retained by the thumb screw 23. Thus, when the handle 27 is rotated by an individual, the arms 32 within the bowl 10 also rotate” and “A handle slot 75 is further provided in the ring 60 to accommodate the handle 27, and its movement, used in conjunction with the kettle's damper system”).

    PNG
    media_image4.png
    386
    499
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    307
    549
    media_image5.png
    Greyscale

In view of Schlosser’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the at least one hole is at least one damper hole as is taught in Schlosser, in the system disclosed by Christopherson.
One would have been motivated to include wherein the at least one hole is at least one damper hole because including the damper taught by Schlosser will allow the grill of Christopherson to function as a conventional charcoal grill with adjustable airflow and ash retention capabilities when desired.

The examiner notes that including the damper holes as taught by Schlosser will cause the flue to interface in operation with the damper holes. 

Regarding claims 2-4, Christopherson, as modified by Harper and Schlosser, discloses the pelletized fuel delivery and combustion system of claim 1. 

Harper further teaches:
a temperature sensor (“a probe that extends into the cooking chamber 102 for measuring the temperature therewithin”) in electrical communication with an electronic controller configured to vary a rate of pelletized fuel delivery by the pelletized fuel delivery subsystem (“knob 150 has an "off' position 
wherein the electronic controller is operable to apply a proportional-integral-derivative control algorithm (“Those skilled in the art will recognize that a closed-loop control system, for example including a PID (Proportional/lntegral/Derivative) controller, could be added to control at least some of the auger motor 748, the igniter 762, the air pump 766, and the combustion fan 768 (perhaps as variable-output devices)”); and
wherein the pelletized fuel delivery subsystem comprises an auger (“auger 134”).

In view of Harper’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a temperature sensor in electrical communication with an electronic controller configured to vary a rate of pelletized fuel delivery by the pelletized fuel delivery subsystem; 
wherein the electronic controller is operable to apply a proportional-integral-derivative control algorithm; and
wherein the pelletized fuel delivery subsystem comprises an auger as is taught in Harper, in the System disclosed by Christopherson.
One would have been motivated to include:
a temperature sensor in electrical communication with an electronic controller configured to vary a rate of pelletized fuel delivery by the pelletized fuel delivery subsystem; 
wherein the electronic controller is operable to apply a proportional-integral-derivative control algorithm; and
wherein the pelletized fuel delivery subsystem comprises an auger because Harper states “It was observed that during normal use of the cooker 100, including opening and closing the lid portion 106 of the cooking chamber 102, these settings produced temperatures within the cooking chamber 102 that held steady within ±25 degrees Fahrenheit.” Therefore, including the feeding system of Harper will maintain the cooking temperature within a selected range without laborious monitoring.

Claims 5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson, in view of Harper, in view of Schlosser, and further in view of Kuntz (US 20100218754 A1), hereinafter Kuntz.

Regarding claim 5, Christopherson, as modified by Harper and Schlosser, discloses the pelletized fuel delivery and combustion system of claim 1. 

Christopherson, as modified by Harper and Schlosser, does not disclose a smoke and thermal energy distribution plate configured to reside within the interior of grill kettle, wherein when the smoke and thermal energy distribution plate is placed in the interior of the grill kettle a space is defined beneath the smoke and thermal energy distribution plate.

However, Kuntz teaches a smoke and thermal energy distribution plate configured to reside within the interior of grill kettle, wherein when the smoke and thermal energy distribution plate is placed in the interior of the grill kettle a space is defined beneath the smoke and thermal energy distribution plate (“The plate 52 is operable to diffuse flame and distribute heat generated by the fuel pellets in fire box 42 so that the plate is heated in its entirety in a substantially uniform fashion. The plate performs the function of a bed of coals in a standard barbecue and is operable to heat food on the cooking grill by radiant energy. The apertures 54 allow heat and some smoke to pass upwardly from the fuel pellets to impart a barbecue flavor to the meat”).

    PNG
    media_image6.png
    452
    278
    media_image6.png
    Greyscale

In view of Kuntz’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a smoke and thermal energy distribution plate configured to reside within the interior of grill kettle, wherein when the smoke and thermal energy distribution plate is placed in the interior of the grill kettle a space is defined beneath the smoke and thermal energy distribution plate as is taught in Kuntz, in the system disclosed by Christopherson.
One would have been motivated to include a smoke and thermal energy distribution plate configured to reside within the interior of grill kettle, wherein when the smoke and thermal energy distribution plate is placed in the interior of the grill kettle a space is defined beneath the smoke and thermal energy distribution plate because Kuntz states “The plate 52 is operable to diffuse flame and distribute heat generated by the fuel pellets in fire box 42 so that the plate is heated in its entirety in a substantially uniform fashion.” Therefore, adding the plate of Kuntz will provide a more uniform cooking.



Regarding claims 10-13, Christopherson discloses a pelletized fuel delivery and combustion system, the system comprising: 
means for storing a pelletized fuel (“a hopper or fuel magazine indicated generally at 16”);
means for combusting the pelletized fuel (“a combustion chamber indicated generally at 10” and/or “a firebox indicated generally at 14”); and 
means for interfacing the system with at least one hole in the base of the grill kettle such that thermal energy and smoke generated by the means for combusting emanates into the grill kettle (“Grill 28 includes a base 40 with legs 41. It has a bottom opening with encircling mounting collar 42 dimensioned for a telescoping fit over the top of chimney 12”).

Christopherson does not disclose:
means for igniting the pelletized fuel;
means, comprising an auger, for delivering the pelletized fuel at a controlled rate from the means for storing the pelletized fuel to the means for igniting and combusting;
means for releasably mating the system to the exterior of a grill kettle having a plurality of damper holes in its base; 
wherein the system is interfaced with at least one of the plurality of damper holes; or
means, comprising a proportional-integral-derivative control algorithm, for varying a rate of pelletized fuel delivery based on a temperature measurement.

However, Harper teaches: 
means for igniting the pelletized fuel (“Operation of the knob 150 would also cause electricity to be supplied to the igniter 162, causing the igniter 162 to heat to a temperature sufficient to ignite proximate pellets dropped by the auger 134 into the fire tube 138 via the pellet drop tube 136”);

means, comprising a proportional-integral-derivative control algorithm, for varying a rate of pelletized fuel delivery based on a temperature measurement (“a probe that extends into the cooking chamber 102 for measuring the temperature therewithin” and “knob 150 has an "off' position and a range of "on" positions corresponding to a range of auger 134 feed rates, and as a consequence corresponding to a range of cooking chamber 102 temperatures” and “Those skilled in the art will recognize that a closed-loop control system, for example including a PID (Proportional/lntegral/Derivative) controller, could be added to control at least some of the auger motor 748, the igniter 762, the air pump 766, and the combustion fan 768 (perhaps as variable-output devices)”).

In view of Harper’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include means for igniting the pelletized fuel as is taught in Harper, in the system disclosed by Christopherson.
One would have been motivated to include means for igniting the pelletized fuel because Christopherson states “To start the heater, a propane torch may be directed against the fuel.” The igniter of Harper adds convenience to the system of Christopherson by integrating the ignition means with the rest of the system.
Likewise, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
means, comprising an auger, for delivering the pelletized fuel at a controlled rate from the means for storing the pelletized fuel to the means for igniting and combusting; and 
means, comprising a proportional-integral-derivative control algorithm, for varying a rate of pelletized fuel delivery based on a temperature measurement as is taught in Harper, in the System disclosed by Christopherson.
One would have been motivated to include:
means, comprising an auger, for delivering the pelletized fuel at a controlled rate from the means for storing the pelletized fuel to the means for igniting and combusting; and 


Christopherson, as modified by Harper, does not disclose:
means for releasably mating the system to the exterior of a grill kettle having a plurality of damper holes in its base; or
wherein the system is interfaced with at least one of the plurality of damper holes.

However, Kuntz teaches means for releasably mating the system to the exterior of a grill kettle (“In the arrangement illustrated (see FIG. 4) the lower band portion 26 defines a peripherally extending recess 28 which receives the upper periphery of the barbecue body” and “a unitary construction selectively positionable as a unit on the barbecue body of the barbecue or removed therefrom” Element 26 of figure 4 hooks onto the rim of the grill kettle) .

    PNG
    media_image7.png
    670
    492
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    207
    131
    media_image8.png
    Greyscale

In view of Kuntz’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include means for releasably mating the system to the exterior of a grill kettle as is taught in Kuntz, in the system disclosed by Christopherson.
One would have been motivated to include means for releasably mating the system to the exterior of a grill kettle because the hopper of Kuntz is located adjacent the kettle which is more conveniently located for filling than the ground adjacent hopper of Christopherson.

Christopherson, as modified by Harper and Kuntz, does not disclose: 
the grill kettle having a plurality of damper holes in its base; or
wherein the system is interfaced with at least one of the plurality of damper holes.

However, Schlosser teaches the grill kettle having a plurality of damper holes in its base (“air intake openings 18, typically three slots, in the bottom of the bowl 10. A central post 23 running through 

In view of Schlosser’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the grill kettle having a plurality of damper holes in its base as is taught in Schlosser, in the system disclosed by Christopherson.
One would have been motivated to include the grill kettle having a plurality of damper holes in its base because including the damper taught by Schlosser will allow the grill of Christopherson to function as a conventional charcoal grill with adjustable airflow and ash retention capabilities when desired.

The examiner notes that including the damper holes as taught by Schlosser will cause the flue to interface in operation with the damper holes.

Regarding claim 14, Christopherson, as modified by Harper, Kuntz, and Schlosser, discloses the pelletized fuel delivery and combustion system of claim 10. 

Christopherson, as modified by Harper, Kuntz, and Schlosser, does not disclose means for defining a space in the interior of the grill kettle for receipt of thermal energy and smoke generated by the system.

However, Kuntz teaches means for defining a space in the interior of the grill kettle for receipt of thermal energy and smoke generated by the system (“The plate 52 is operable to diffuse flame and distribute heat generated by the fuel pellets in fire box 42 so that the plate is heated in its entirety in a substantially uniform fashion. The plate performs the function of a bed of coals in a standard barbecue 

In view of Kuntz’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include means for defining a space in the interior of the grill kettle for receipt of thermal energy and smoke generated by the system as is taught in Kuntz, in the system disclosed by Christopherson.
One would have been motivated to include means for defining a space in the interior of the grill kettle for receipt of thermal energy and smoke generated by the system because Kuntz states “The plate 52 is operable to diffuse flame and distribute heat generated by the fuel pellets in fire box 42 so that the plate is heated in its entirety in a substantially uniform fashion.” Therefore, adding the plate of Kuntz will provide a more uniform cooking.

Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson, in view of Harper, in view of Kuntz, in view of Schlosser, and further in view of Yang (US 20200046163 A1), hereinafter Yang.

Regarding claim 6, Christopherson, as modified by Harper, Kuntz, and Schlosser, discloses the pelletized fuel delivery and combustion system of claim 5. 

Christopherson, as modified by Harper, Kuntz, and Schlosser, does not disclose wherein the smoke and thermal energy distribution plate comprises at least one foot component for stabilization.

However, Yang teaches wherein the smoke and thermal energy distribution plate comprises at least one foot component for stabilization (“evenly distribute heat from the flame across a bottom of the drip pan assembly 522” and “the drip pan assembly 522 may be removably seated within the ceramic oven body 502 by resting the drip pan assembly 522 on an underside of rods 1002A, 1002B”).

    PNG
    media_image9.png
    253
    584
    media_image9.png
    Greyscale

	Christopherson, as modified by Harper, Kuntz, and Schlosser, does not disclose stabilization feet to support the distribution plate. Yang teaches stabilization feet to support the distribution plate. The substitution of one known element (the support structure of Kuntz) for another (the support feet of Yang) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of support feet taught in Yang would have yielded predictable results, namely, support for the distribution plate within the cooking chamber (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 7, Christopherson, as modified by Harper, Kuntz, and Schlosser, discloses the pelletized fuel delivery and combustion system of claim 5. 

Christopherson, as modified by Harper, Kuntz, and Schlosser, does not disclose wherein the smoke and thermal energy distribution plate comprises a slanted bottom surface and a byproduct drain located at a lower end of the slanted bottom surface.

However, Yang teaches wherein the smoke and thermal energy distribution plate comprises a slanted bottom surface and a byproduct drain located at a lower end of the slanted bottom surface (“The oil transport conduit/channel 1012 may convey oil in liquid state from the drip pan 524 to an oil collection container (not shown)”).

    PNG
    media_image10.png
    183
    556
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    725
    422
    media_image11.png
    Greyscale

In view of Yang’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the smoke and thermal energy distribution plate comprises a slanted bottom surface and a byproduct drain located at a lower end of the slanted bottom surface as is taught in Yang, in the system as presently modified.
One would have been motivated to include wherein the smoke and thermal energy distribution plate comprises a slanted bottom surface and a byproduct drain located at a lower end of the slanted bottom surface because draining the byproducts to a separate container will simplify disposal of the byproducts.

Regarding claim 15, Christopherson, as modified by Harper, Kuntz, and Schlosser, discloses the pelletized fuel delivery and combustion system of claim 14. 

Christopherson, as modified by Harper, Kuntz, and Schlosser, does not disclose wherein the means for defining a space in the interior of the grill kettle comprises at least one foot component for stabilization.

However, Yang teaches wherein the means for defining a space in the interior of the grill kettle comprises at least one foot component for stabilization (“evenly distribute heat from the flame across a bottom of the drip pan assembly 522” and “the drip pan assembly 522 may be removably seated within the ceramic oven body 502 by resting the drip pan assembly 522 on an underside of rods 1002A, 1002B”).

Christopherson, as modified by Harper, Kuntz, and Schlosser, does not disclose stabilization feet to support the distribution plate. Yang teaches stabilization feet to support the distribution plate. The substitution of one known element (the support structure of Kuntz) for another (the support feet of Yang) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of support feet taught in Yang would have yielded predictable results, namely, support for the distribution plate within the cooking chamber (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 16, Christopherson, as modified by Harper, Kuntz, and Schlosser, discloses the pelletized fuel delivery and combustion system of claim 14. 

Christopherson, as modified by Harper, Kuntz, and Schlosser, does not disclose wherein the means for defining a space in the interior of the grill kettle comprises a means for capturing cooking byproduct and a means for draining the byproduct from the grill kettle.

However, Yang teaches wherein the means for defining a space in the interior of the grill kettle comprises a means for capturing cooking byproduct and a means for draining the byproduct from the grill kettle (“The oil transport conduit/channel 1012 may convey oil in liquid state from the drip pan 524 to an oil collection container (not shown)”).

In view of Yang’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the means for defining a space in the interior of the grill kettle comprises a means for capturing cooking byproduct and a means for draining the byproduct from the grill kettle as is taught in Yang, in the system as presently modified.
One would have been motivated to include wherein the means for defining a space in the interior of the grill kettle comprises a means for capturing cooking byproduct and a means for draining the byproduct from the grill kettle because draining the byproducts to a separate container will simplify disposal of the byproducts.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson, in view of Harper, in view of Kuntz, in view of Schlosser, and further in view of Davis (US 1504102 A), hereinafter Davis.

Regarding claim 8, Christopherson, as modified by Harper, Kuntz, and Schlosser, discloses the pelletized fuel delivery and combustion system of claim 5, wherein the smoke and thermal energy distribution plate comprises a plurality of openings positioned for distributing smoke from the space beneath the smoke and thermal energy distribution plate (Elements 54 of Kuntz).

Christopherson, as modified by Harper, Kuntz, and Schlosser, does not disclose wherein the openings are slits.



    PNG
    media_image12.png
    293
    394
    media_image12.png
    Greyscale

Christopherson, as modified by Harper, Kuntz, and Schlosser, does not disclose that the openings are slit shaped. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the slits. On the contrary, the applicant states “a plurality of slits or ports by and through which smoke may rise up and out of space 303.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of the openings to be slits.

Regarding claim 17, Christopherson, as modified by Harper, Kuntz, and Schlosser, discloses the pelletized fuel delivery and combustion system of claim 14, wherein the means for defining a space in the interior of the grill kettle comprises a plurality of openings positioned for distributing smoke from the space (Elements 54 of Kuntz).

Christopherson, as modified by Harper, Kuntz, and Schlosser, does not disclose wherein the openings are slits.

However, Davis teaches wherein the openings are slits (“These heat radiating plates are of corrugated formation as shown in Figures 4, 5 and 6, and parallel rows of slots 24”).

Christopherson, as modified by Harper, Kuntz, and Schlosser, does not disclose that the openings are slit shaped. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the slits. On the contrary, the applicant states “a plurality of slits or ports by and through which smoke may rise up and out of space 303.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of the openings to be slits.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Christopherson, in view of Harper, in view of Schlosser, and further in view of Getz (US 3559565 A), hereinafter Getz.

Regarding claim 9, Christopherson, as modified by Harper and Schlosser, discloses the pelletized fuel delivery and combustion system of claim 1.

Christopherson, as modified by Harper and Schlosser, does not disclose an adjustable foot component configured to adjust a height of the system.

However, Getz teaches an adjustable foot component configured to adjust a height of the system (“an adjustable ground support assembly generally referred to by reference numeral 82 having a tubular portion 84 to which a foldable leg assembly 86 is connected and from which the adjustable rod 88 extends held in any extensible position by the releasable lock device 90”).

    PNG
    media_image13.png
    637
    519
    media_image13.png
    Greyscale

Christopherson, as modified by Harper and Schlosser, does not disclose adjustability. However, the court has held that adjustability, where needed, is not a patentable advance (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954)). In this case, Getz shows that it is sometimes necessary to adjust the height of a device in relation to a grill. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to make the system of Christopherson vertically adjustable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Christopherson, in view of Harper, in view of Kuntz, in view of Schlosser, and further in view of Getz.

Regarding claim 18, Christopherson, as modified by Harper, Kuntz, and Schlosser, discloses the pelletized fuel delivery and combustion system of claim 10. 



However, Getz teaches means for adjusting a height of the system (“an adjustable ground support assembly generally referred to by reference numeral 82 having a tubular portion 84 to which a foldable leg assembly 86 is connected and from which the adjustable rod 88 extends held in any extensible position by the releasable lock device 90”).

Christopherson, as modified by Harper, Kuntz, and Schlosser, does not disclose adjustability. However, the court has held that adjustability, where needed, is not a patentable advance (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954)). In this case, Getz shows that it is sometimes necessary to adjust the height of a device in relation to a grill. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to make the system of Christopherson vertically adjustable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Freeman (US 20130327259 A1) “A control board communicating with an igniter, at least one thermocouple, a combustion fan, and the electric motor allow a user to set a desired parameter which controls the rate of pelletized fuel feed and temperature and operating conditions”

    PNG
    media_image14.png
    700
    522
    media_image14.png
    Greyscale

Tucker (US 20150320259 A1) “The controller 40 is connected to a thermocouple 82, which signals temperature in the heat distribution chamber 16 to the controller. Responsive to the received temperature information, the controller adjusts operation of the fuel feed motor 38, igniter 41, and fan motor 76 to maintain the gas in the heat distribution chamber 16 within a desired temperature range”

    PNG
    media_image15.png
    513
    546
    media_image15.png
    Greyscale

Traeger (US 10436439 B1) “The wood pellet burner unit can include a wood pellet fire pit, a wood pellet kettle burner, a wood pellet barbeque burner, and/or a wood pellet smoker, or the like”
Walters (US 20180325314 A1) “The shell of the grill may be made with a material that has good insulation properties, such as clay, ceramic, refractory material, earthen material, cement rock, or terra cotta material. In some situations, the shell may be made using less expensive materials such as metal. A steel kettle may also be used”

    PNG
    media_image16.png
    612
    564
    media_image16.png
    Greyscale

Jacoby (US 20130206015 A1) Figure 2 shows a thermostatically controlled device that is ostensibly connected to a damper hole of a kettle grill.

    PNG
    media_image17.png
    682
    395
    media_image17.png
    Greyscale

Traeger (US 4823684 A) “The baffle plate is removably supported in this position as by legs 92 which may be joined either to the underside of the baffle pan or to the base of the barbecue pan with their opposite extremities unsecured” and “The housing is supported on the underside of the pan through bolts 80 which extend upwardly from top wall 36 and through accommodating bores provided in the bottom of the pan, with securement completed using nuts screwed onto the protruding ends of the bolts. Gasket material 84 may be provided intermediate the top wall of the housing and the underside of the barbecue pan. Additional securement of the housing beneath the barbecue pan may be provided by securing a portion of the hopper to the side of the pan in an appropriate manner”

    PNG
    media_image18.png
    567
    540
    media_image18.png
    Greyscale

Carlson (US 0652531 A) 

    PNG
    media_image19.png
    364
    247
    media_image19.png
    Greyscale

Schlosser (US 4416248 A) shows a conventional kettle damper

    PNG
    media_image20.png
    405
    346
    media_image20.png
    Greyscale

Glaser (US 3611915 A) “promote appropriate ventilation by airflow through a damper device 59 in said fire bowl 1” 

    PNG
    media_image21.png
    554
    625
    media_image21.png
    Greyscale

Bergfield (US 3131685 A) “hook portion 18 being adapted to engage the upper rim edge of pan A”
Berger (US 5104080 A) “a downwardly facing U-shaped end segment at one end of each of said vertically extending bracket portions, said U-shaped end segment being shaped to be hooked over the rim o said upstanding housing wall”
Jones (US 20130255546 A1) “In the running mode, the controller 518 controls the feed rate of the auger 514 as a function of the room air temperature indicated by the room air temperature sensor 702. In one embodiment, this feed rate as determined based on the room air temperature via a proportional integral derivative algorithm (i.e., via a PID control scheme)”
Cornfield (US 20040211406 A1) “The grilling surface 200 is aligned at an incline and any fluids produced by food on the grilling surface 200 flow downwardly between the ribs 204, into and along the arcuate channels 207, 209, through the first through hole 206 and into the reservoir 22. Thus, undesirable cooking fluids such as grease and fat will be quickly and efficiently removed from the food item providing for a healthy grilling process”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799